HEANEY, Circuit Judge,
dissenting.
I respectfully dissent because after examining the record and the exhibits, I am left with the firm conviction that the district court’s finding that the defendants did *445not discriminate against Alston Emanuel is clearly erroneous.
On January 6, 1976, the U.S. Army Civilian Appellate Review Agency found:'
A. That Mr. Mervin E. Edwards did discriminate against Mr. Alston A. Emanuel, the complainant, because of his race by providing unfair and subjective evaluations of Mr. Emanuel’s skills, knowledges, abilities, and personal characteristics, and utilized biased evaluations to select a White candidate [John W. Snyder] who was not as well qualified as the complainant.
Conclusion A, p. 10, Exhibit 12.
It recommended:
A. That the complainant’s allegation of discrimination because of his race be confirmed in writing to him. That he be promoted retroactively to the Packaging Specialist * * * position * * * effective 09-14-75.
B. That promotion selection authority be withdrawn from Mr. Edwards for a period of one year. Further, all placement actions in the Materiel Management Directorate be reviewed personally by the EEO Officer and appropriate senior civilian personnel officials for a period of one year, to assure compliance with the EEO Program as it pertains to minority group members.
C. That appropriate corrective action against the discriminating officials be considered as prescribed in CPR 751, Appendix A.
Recommendations, p. 13, Exhibit 12.
The Army did not appeal from this decision and it promoted Emanuel. Snyder, however, was permitted to retain the higher rating that had been given to him for reasons of race rather than merit. Both men continued to work at various jobs in the packaging division until the fall of 1980. At that time, another vacancy arose, Snyder and Emanuel made application for the higher position, and again Snyder was selected.
Emanuel again filed a formal complaint of discrimination, and again the U.S. Army Civilian Appellate Review Agency carefully reviewed the evidence, and again found that Emanuel had been discriminated against because of his race, and that again the beneficiary had been Snyder. The Review Agency concluded:
A. That Mr. Emanuel’s qualifications were not accorded full consideration for the aggrieved position and, as a result, he was discriminated against because of his race in his nonselection for promotion to the position of Supervisory Packaging Specialist * * *. This conclusion is predicated on a comparative analysis of the overall qualifications of the complainant and Mr. Snyder which shows that of the five factors relied on in the selection action, Mr. Emanuel possessed superior experience, more job-related training and self-development and had completed a higher level of formal education than the selectee.
Conclusion A, p. 13, Exhibit 14.
The conclusion was based on its specific findings that Emanuel had greater occupational experience (Finding 2, page 11, Exhibit 14); that Emanuel had completed a higher level of formal education than Snyder (Finding 6, page 12, Exhibit 14); that Emanuel had a better record of job-related training and self-development than Snyder (Finding 7, page 12, Exhibit 14); and on a general finding:
With respect to the qualifications of the selectee [Snyder] and Mr. Emanuel highlighted above, Mr. Emanuel’s job-related achievements and accomplishments in experience, formal education and job-related training and self-development (3 or 60% of the factors (5) relied on in the selection action) projects his overall qualifications for the position to be superior to those of the selectee.
Finding 8, p. 12, Exhibit 14.
The Review Agency found that Snyder had higher SKAP ratings than Emanuel, but that these ratings accounted for only forty percent of the total score and were thus not as important as the factors listed above in determining overall qualifications. More importantly, these ratings were largely derived from reports submitted by Edwards — the very person who had dis*446criminated against Emanuel four years earlier.
As I read the district court’s opinion, it gave little or no weight to the findings of the Review Agency. Instead, it relied heavily on Lieutenant Colonel Straeb’s testimony that the principal reason for promoting Snyder was his superior SKAP ratings. In doing so, the district court ignored the fact that Snyder’s SKAP ratings were higher than those of Emanuel because they originated with Edwards. (T. Vol. 2, p. 68) The district court specifically credited Edwards’ testimony as being more credible than that of Emanuel. While credibility is for the district court, its confidence in Edwards was demonstrably misplaced.
We might have another case if Colonel Straeb had gone back into the record and thoroughly reviewed the earlier case of discrimination against Emanuel. Straeb perhaps could then have concluded that Snyder’s SKAP ratings by Edwards were not tainted by a discriminatory evaluation. He did not do so. The following colloquy demonstrates that fact:
Q So you knew before you made the selection that Mr. Emanuel had filed a discrimination complaint against the directorate involving Mr. Snyder? * * *
A I was aware of that, yes.
Q And you were aware that Mr. Emanuel had been awarded the job that Mr. Snyder had been awarded[?]
A What he showed me proved that he was in fact a GS 12 on a certain date * * and I then clarified that with the personnel division.
q * * * [Y]ou did go to personnel?
A Yes. I — just on that particular point, just to verify that the date he was a GS 12 was in fact correct.
Q And personnel told you all about it, didn’t they?
A No, they didn’t.
Q * * * Did you also make a call to Mr. Greenwell and Mr. Edwards or anybody else about the discrimination[?]
A No.
Q Did you make an inquiry of the Director of TSARCOM, General whoever it was? Did you make an inquiry as to what he had done?
A No.
Q In terms of his findings?
A No.
Q You didn’t do any of those things?
A. No.
T. Vol. 2, pp. 74-75.
The only conclusion that I can draw from this failure is that Colonel Straeb, the appointing officer, was not interested in determining the basis of Emanuel’s and Snyder’s SKAP ratings which were claimed to be the most important element in Straeb’s decision to award the job to Snyder.
We should reverse outright and remand to the district court for a determination of damages.